DETAILED ACTION

	Claims 1, 3-7, 9, 13-14, 16-19 are under consideration. 
Claims 10, 12, and 15 are withdrawn.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 

 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis  all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The previous prior art rejections have been withdrawn in light of applicant’s amendments made January 2, 2020.

Claims 1, 3-5, 7, 9, 13-14, 16-19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2003/0021874 (NUNES) in view of Jeffries, et al., Viscosity of Aqueous Solutions of Gum Ghatti, J. Sci. Fd. Agric. 1977, 28, 173-179, (JEFFRIES) and McClements, Understanding Color Emulsions, Culver and Wrolstad; Color Quality of Fresh and Processed Foods ACS Symposium Series; Amercian Chemcial Society, 2008 (MCLEMENTS).  
Claim 1 recites an emulsion composition prepared by emulsifying an oil phase component and an aqueous phase component using gum ghatti. The emulsion composition comprises gum ghatti in a proportion of not less than 50 parts by weight but not more than 400 parts by weight based on 100 parts by weight, 
the total amount, of the oil phase component; the oil phase component contains a mixture of an oil-soluble material and an oil-based solvent, 

the proportion of the gum ghatti per 100 wt% of the aqueous phase component containing the gum ghatti is 1 to 6.3 wt%;
the absorbency of an aqueous solution of the emulsion composition obtained by diluting the emulsion composition immediately after preparation with water at a concentration of 1 wt% is less than 0.5, which is measured at a wavelength of 720 mn and cell width of 1 cm in comparison with water:
the gum ghatti has a viscosity of 50 to 3000 mPa* s,  in an assay by preparing a 15 wt% aqueous solution of the gum ghatti and measuring its viscosity for 1 minute at 20°C and 30 rpm using a Brookfield viscometer, and 
the oil-soluble material is at least one is selected from the group consisting of oil-soluble flavorings, oil-soluble colorants, fat-soluble vitamins, 
the emulsion composition is an additive for at least one water-containing product selected from the group consisting of food, beverages, fragrances, cosmetics, pharmaceuticals, and quasi-drags, 
the emulsion composition is in the form of an emulsion.
As to claim 1, NUNES teaches an emulsion composition [0055] prepared by emulsifying an oil phase component [0054] (i.e., oil solvent with vegetable fats such as soybean, corn, safflower, sunflower, cottonseed, canola, and rapeseed; nut fats such as coconut, palm, and palm kernel; and synthetic fats as a solvent [0124) and an aqueous phase component [0091] using gum ghatti [0125].  
The oil-soluble material is at least one is selected from the group consisting of oil-soluble flavorings, oil-soluble colorants, fat-soluble vitamins.  NUNES teaches that the vitamins are preferably the fat soluble vitamins, e.g., vitamins A, D, E, and K are readily stabilized in accordance with the present invention [0051].  
The emulsion composition is an additive for at beverages [0116]. 
As to the amount of ghatti, the emulsion may be prepared by mixing the oil with the weighting agent (for opacifier emulsions), the emulsifier and water. The emulsion typically contains from about 0% to about 25% oil, from about 0% to about 20% weighting oil agent (in the case of opacifier emulsions), from about 0% to about 30% emulsifiers, and from about 25% to about 97.9% water (or quantum satis)[0127].
Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05. 
As to the amount of fat-soluble material (i.e., vitamin) added, Wherein the composition comprises one of these vitamins, the product preferably comprises at least 5%, preferably at least 25%, and most preferably at least 35% of the USRDI for such vitamin [0161]. It would have been obvious to vary the amount of vitamins in the compositions based on the amount of composition consumed and desired USRDI. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
NUNES does not teach the viscosity of gum ghatti. 
JEFFRIES teaches that gum ghatti was originally developed around 1900 as a substitute for gum arabic. It has a higher viscosity than gum arabic and is a better emulsifying and suspending agent. JEFFRIES teaches that gum ghatti is a gum of unstable quality so that is often produced in batches to obtain the desired viscosity.  The viscosity of “grade 1” varies from 30 to 400 cP (5 % solution)(pg. 173).  However, JEFFRIES also teaches that the viscosity can be varied by “simply measuring” the amount of water and blending the gum ghatti to a constant level one can control the viscosity of gum ghatti (page 
Thus, it would have been obvious for the reference above to select to a gum ghatti based on its desired emulsifying,  viscosity and gelling properties needed in the composition, as taught by JEFFRIES.  Indeed, applicant has created this parameter and accompanying conditions to determine viscosity. In this regard, the applicant has chosen to use a parameter that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability.  In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
NUNE and JEFFRIES do not teach the claimed absorbency. 
MCCLEMENTS teaches that emulsion color depends on their scattering and absorption efficiently.  The scattering efficiency is determined mainly by droplet characteristics (size, concentration, aggregation and relative refractive index), while the absorption efficiency is mainly determined by dye characteristics (absorption spectra and concentration). It would have been obvious to vary the absorbance by varying the colorant and droplet characteristics of NUNES and JEFFRIES, as taught by MCCLEMENTS.   Color is a critical measure of quality in foods and beverages. Researchers and technical personnel in quality assurance and product development need appropriate objective methods for measuring color. 
As to the absorbency, Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for 

Claim 3 recites that the oil-soluble material can be a fat-soluble vitamin. 
As to claim 3, NUNES teaches that the vitamins are preferably the fat soluble vitamins, e.g., vitamins A, D, E, and K are readily stabilized in accordance with the present invention [0051].  

Claim 4 recites that the oil phase component comprises at least one member selected from the group consisting of glycerin fatty acid esters and medium-chain triglycerides. 

Claim 5 recites that the glycerin fatty acid ester is a polyglycerin fatty acid ester in which 5 to 8 molecules of C2-10 saturated fatty acid are bonded to polyglycerin having an average polymerization degree of 3 to 10 by ester bonds.
As to claims 4 and 5, the fatty acid material is a glyceride of a fatty acid chain, the glyceride is a triglyceride of the fatty acid chain or of one or more different fatty acid chains. Triglycerides are commonly known as the storage forms of fatty acids. In food, for example, fat is usually in the form of triglycerides. It should be understood, however, that monoglycerides and diglycerides of the fatty acid chain are included within the scope of the present invention.  The the fatty acid material is selected from lauric acid, lauroleic acid, myristic acid, myristoleic acid, pentadecanoic acid, palmitic acid, palmitoleic acid, margaric acid, stearic acid, dihydroxystearic acid, oleic acid, ricinoleic acid, elaidic acid, linoleic acid, alpha-linolenic acid, dihomogamma-linolenic acid, eleostearic acid, licanic acid, arachidonic acid, arachidic acid, eicosenoic acid, eicosapentaenoic acid, behenic acid, erucic acid, docosahexaenoic 

Claim 7 recites that the emulsion composition is at least one member selected from the group consisting of emulsified flavoring preparations, emulsified colorant preparations, and emulsified functional preparations. 
NUNES teaches the addition of flavors at [0128]. 

Claim 9 recites that the emulsion composition is an O/W type emulsion. 
NUNE teaches that oil-in water emulsifiers can be used [0125]. 

Claim 13 recites a water-containing product prepared through a step of dissolving or dispersing the emulsion composition of claim 1 in an aqueous solvent. 
The beverage emulsion can be dispersed in fruit juices (i.e., an aqueous base) [0118].  

Claim 14 recites that the product is a food, a beverage, a fragrance, a cosmetic, a pharmaceutical or a quasi-drug. 
Nunes teaches beverage emulsions [0121]. 


Claim 16 recites that the oil-soluble material is at least one member selected from the group consisting of oil-soluble flavorings.
Claim 17
Claim 18 recites that the oil-soluble flavoring is at least one member selected from the group consisting of essential citrus oils, essential flower oils or absolutes, plant-derived essential oils, essential oils or oleoresins of spices, synthetic flavorings, extracted oils from beans, and extracts from teas.
Claim 19 recites that the oil-soluble flavoring is at least one member selected from the group consisting of ester compounds.
As to claims 16-19, Nunes teaches the addition of flavor oils, extracts, oleoresins, essential oils and the like. Terpeneless citus oils (i.e., non-terpenoid esters)  and essences can also be used Examples of suitable flavors include, for example, fruit flavors such as orange, lemon, lime and the like, cola flavors, tea flavors, coffee flavors, chocolate flavors, dairy flavors. These flavors can be derived from natural sources such as essential oils and extracts, or can be synthetically prepared.  [0128].  
Nunes also teaches glycerol ester of wood resin  [0126].

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NUNE, JEFFRIES, and MCCLEMENTS as applied to claims 1, 3-5, 7, 9, 13-14, 16-19  above, and further in view of United States Patent Application Publication No. 2009/0162483 (CONSTANINE).
Claim 6 recites that oil phase component further comprises lecithin. 
Food grade are used by NUNES [0124] and [0125] but lecithin is not mentioned.
However, CONSTANINE teaches that lecithin can operate at the interface between hydrophilic and hydrophobic materials of the beverage to prevent separation of the components of the composition. 
Thus, it would have been obvious to use lecithin in the references above to prevent separation  as taught by CONSTANINE. 



Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
Applicant’s argue that IKEHARA does not teach the claimed oil-soluble materials. However, IKEHARA is no longer cited. 
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                   

/DONALD R SPAMER/Primary Examiner, Art Unit 1799